UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 19-6771


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

BERNARD BOSTIC,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Terry L. Wooten, Senior District Judge. (4:08-cr-00060-TLW-1; 4:16-cv-03506-TLW)


Submitted: September 26, 2019                                     Decided: October 1, 2019


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Bernard Bostic, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bernard Bostic, a federal inmate, seeks to appeal the district court’s order denying

relief on his authorized, successive 28 U.S.C. § 2255 (2012) motion. The order is not

appealable unless a circuit justice or judge issues a certificate of appealability. 28 U.S.C.

§ 2253(c)(1)(B) (2012). A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the

district court denies relief on the merits, a prisoner satisfies this standard by demonstrating

that reasonable jurists would find that the district court’s assessment of the constitutional

claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Bostic has not made

the requisite showing. See United States v. Mathis, 932 F.3d 242, 266 (4th Cir. 2019)

(concluding “that Hobbs Act robbery constitutes a crime of violence” under the force

provision in 18 U.S.C. § 924(c)(3)(A) (2012)). Accordingly, we deny a certificate of

appealability, deny Bostic’s motions for the appointment of counsel, and dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 DISMISSED

                                              2